         Case
          Case1:20-ap-01066-MT
               1:20-ap-01066-MT Doc
                                 Doc2-1
                                     4 Filed
                                        Filed07/02/20
                                              07/01/20 Entered
                                                         Entered07/02/20
                                                                  07/01/2010:02:22
                                                                           14:11:30 Desc
                                                                                     Desc
                                 Main
                                  AP-Summons
                                      Document PagePage1 1ofof4 4


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Jivko Tchakarov
Ervin Cohen & Jessup LLP
9401 Wilshire Blvd 9th Fl
Beverly Hills, CA 90212
310−273−6333




Plaintiff or Attorney for Plaintiff

                                   UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA − SAN FERNANDO VALLEY
In re:

                                                                              CASE NO.:    1:18−bk−11869−MT

Albert Lee                                                                    CHAPTER:     7


                                                                              ADVERSARY NUMBER:         1:20−ap−01066−MT
                                                               Debtor(s).

DAVID K. GOTTLIEB, CHAPTER 7 TRUSTEE


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Jodi Pais Montgomery                                                                 PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
07/31/2020. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                September 2, 2020
             Time:                11:00 AM
             Hearing Judge:       Maureen Tighe
             Location:            21041 Burbank Blvd, Crtrm 302, Woodland Hills, CA 91367



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case1:20-ap-01066-MT
            1:20-ap-01066-MT Doc
                              Doc2-1
                                  4 Filed
                                     Filed07/02/20
                                           07/01/20 Entered
                                                      Entered07/02/20
                                                               07/01/2010:02:22
                                                                        14:11:30 Desc
                                                                                  Desc
                              Main
                               AP-Summons
                                   Document PagePage2 2ofof4 4


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: July 1, 2020




                                                                                        By:        "s/" Liliana Fisher
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case1:20-ap-01066-MT
            1:20-ap-01066-MT Doc
                              Doc2-1
                                  4 Filed
                                     Filed07/02/20
                                           07/01/20 Entered
                                                      Entered07/02/20
                                                               07/01/2010:02:22
                                                                        14:11:30 Desc
                                                                                  Desc
                              Main
                               AP-Summons
                                   Document PagePage3 3ofof4 4



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
DAVID K. GOTTLIEB, CHAPTER 7 TRUSTEE                                         Jodi Pais Montgomery
                                                                             David Berrent




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A
            Case 1:20-ap-01066-MT                   Doc 4 Filed 07/02/20 Entered 07/02/20 10:02:22                                     Desc
                                                    Main Document     Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

9401 Wilshire Boulevard, Ninth Floor, Beverly Hills, California 90212-2974

A true and correct copy of the documents entitled: 1) COMPLAINT TO AVOID AND RECOVER FRAUDULENT
TRANSFERS, FOR DECLARATORY RELIEF, AND FOR CONSTRUCTIVE TRUST; 2) SUMMONS AND NOTICE OF
STATUS CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004-1]; 3) NOTICE OF MANDATORY COMPLIANCE
WITH RULE 7026 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND LOCAL BANKRUPTCY RULE
7026-1; AND 4) JUDGE MAUREEN TIGHE’S STATUS CONFERENCE INSTRUCTIONS will be served or was served
(a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On July 2,
2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com
Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.com
Jivko Tchakarov jtchakarov@ecjlaw.com, tcastelli@ecjlaw.com,amatsuoka@ecjlaw.com
United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
                                                                  Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On July 2, 2020 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Jodi Pais Montgomery                                                              Courtesy Copy
PAIS MONTGOMERY FIDUCIARY                                                         Jodi Pais Montgomery
1443 E. Washington Blvd - #644                                                    David Berrent
Pasadena, CA 91104                                                                c/o M. Neil Solarz, Esq. / Diane Y. Park, Esq.
                                                                                  WEINSTOCK MANION, A Law Corporation
David Berrent                                                                     1875 Century Park East Suite 2000
PAIS MONTGOMERY FIDUCIARY                                                         Los Angeles, CA 90067
1443 E. Washington Blvd - #644
Pasadena, CA 91104
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on July 2, 2020, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

VIA FEDEX           Honorable Maureen Tighe
                    United States Bankruptcy Court, Central District of California
                    21041 Burbank Blvd., Courtroom 302 / Suite 324
                    Woodland Hills, CA 91367
                                                                              Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  July 2, 2020             Angela Matsuoka                                     /s/ Angela Matsuoka
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
